DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. 	This Office Action is responsive to the amendment filed on 06/14/2022. As directed by the amendment: claims 3, 5, 7-9 and 21 have been amended, claims 1 and 4 have been canceled, claim 2 has been canceled previously,  and claims 22-23 have been added. Thus, claims 3 and 5-23 are currently pending in this application, claims 16-20 remain withdrawn from consideration.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 5-15 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is vague and indefinite because it sets forth that “the reciprocating element is cylindrical and comprises a reciprocating element adapter end opposite a front end”. As presently worded, it is unclear if this “front end” is being the front end of the reciprocating element or something else.
Claim 5 recites the limitation "the threads" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
The phrase “extends substantially  continuously” in claim 23 is a relative term which renders the claim indefinite. The phrase “extends substantially  continuously” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Allowable Subject Matter
5.	Claims 3 and 21 are allowed.
Claims 5-15 and 22-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: independent claim 5 has been amended to incorporate limitations from claims 4-5 and independent claim 21 has been amended to incorporate limitations from claim 1, wherein claims 5 and 21 was previously indicated as allowable. Specifically, with consideration of Applicant’s Arguments filed 06/14/2022 (Remarks, pages 11-13), the prior art of record (particularly, Dugan (US 5,085,129) in view of Johnson (US 5,778,759), and further in view of Dugan’845 (US 4,719,845)) neither discloses nor makes obvious a structure of a reciprocating element assembly and/or a clamp, wherein: a) the reciprocating element adapter end of the reciprocating element is threadably coupled with the reciprocating element end of the reciprocating element adapter via the threads, or (b) wherein the reciprocating element end of the reciprocating element adapter is threadably coupled to the reciprocating element adapter end of the reciprocating element via a threaded stud, as claimed.
Regarding claim 5, the prior art of record does not disclose or fairly suggest a reciprocating element assembly comprising: a reciprocating element adapter; a reciprocating element having a reciprocating element adapter end opposite a front end, wherein the reciprocating element adapter end of the reciprocating element is threadably coupled to the reciprocating element end of the reciprocating element adapter, and a reciprocating element clamp, which is configured to couple a first component and a second component via a direct contact of the first contact surface of the reciprocating element clamp with a portion of the first component and a direct contact of the second contact surface of the reciprocating element clamp with a portion of the second component, wherein a first contact surface perpendicular to a central axis of the reciprocating element clamp and a second contact surface tapered relative to the central axis of the reciprocating element clamp, and further wherein: (a) the reciprocating element end of the reciprocating element adapter and the reciprocating element adapter end of the reciprocating element are threaded, whereby, in an assembled configuration of the reciprocating element assembly, the reciprocating element adapter end of the reciprocating element is threadably coupled with the reciprocating element end of the reciprocating element adapter via the threads, or (b) wherein the reciprocating element end of the reciprocating element adapter is threadably coupled to the reciprocating element adapter end of the reciprocating element via a threaded stud in combination with all limitations of the independent claims 5.
Regarding claim 21, the prior art of record does not disclose or fairly suggest a clamp structure allowing concentric or non-concentric mating between a first component and a second component, wherein the first component comprises a reciprocating element adapter and the second component comprises a pushrod, and further including a first contact surface perpendicular to a central axis of the clamp and a second contact surface tapered relative to the central axis of the clamp, a central axis of the first component is parallel to or coincident with a central axis of the second component, wherein the reciprocating element adapter is threadably coupled with a reciprocating element, and wherein: (a) a reciprocating element end of the reciprocating element adapter and a reciprocating element adapter end of the reciprocating element comprise tapered threads, such that the reciprocating element adapter end of the reciprocating element is threadably coupled with the reciprocating element end of the reciprocating element adapter via threading of the tapered threads, or (b) the reciprocating element adapter end of the reciprocating element is threadably coupled to the reciprocating element end of the reciprocating element adapter via a threaded stud in combination with all limitations of the independent claim 21.
Several other searches have also not yielded any prior art references or
combination of references that would fully anticipate or render obvious all the claimed
limitations of the instant independent claims. As a result the instant pending claims are
deemed allowable.
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled "Comments on
Statement of Reasons for Allowance."
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158. The examiner can normally be reached Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/L.P/Examiner, Art Unit 3746